     Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 1 of 14 PageID #:oc2903
                                                                                      aooi

                                                                                           l eglH



                        'vn/lTED ST TES OX iK C COURT

                        EBS.TERV OI TRICT OF TE ftS
                         BEfiOftlO/l T DIVI IO

 (/(VITED STATES OF MERTCft,                         kC sc /o* iincwi ?


                         F lcud-f i f f;                 rxo/i/ m .pflETRiftL REUi
               v»                                     BRSEO OPQIR E\/I\)tl\/ E
 tEx An DER UQNSO. (MbCORkO,
           .       lA mLL                              - ycl.cj   Tkc W or iel




           djj &s Jl ou/, DeQrfJ i f.Pro Per, h iflg                                    oAh fiJ
 piol>ori or Pnf rio| Re «se; <3/              I es j/ i ilo /i ) (? dpfyoei tiercell




        o (ead-tA i ih*-}' lie i eiii>ilcJ it) <> iictjJ pft f    re lease J -fc h n. le r /i , Upon

jl P t)rec il ent's due frofr              c o-te, recu ev e fice Piece lie,.!ad l\t#rwyf- ,} he

 h'> . hc& Co,ihr vet !y here ked iA prelrfcJ Je endn Poe -1 rio ld ?w (h                1/ lO/p,. )
dk) UCj L kyy ldt O OIO o dele a l>on Joaj CAou h d c l'd/e p>un)ily crl / y lc ed
/« v olle d e. pruc.e$£, $ee. cmJlo , donMC 57s ,,5 m-, lfp J (nee ('>{d)Je\*t{)ce fAc,y

nrC <2 -f nts e (or o           o o qJ oJ.t sAon o( if* acc d c cuih J e p> oce&oCt o/,

Cc[0*}ffly B        . Wod h, I l (/ 5, d         , j$~ 0 m) d> 7ee cJso Be } / U7. dbTS
3-t fi* iC Uat*£




                                     3 ,
                                                                          (Wk,
   Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 2 of 14 PageID     oh'
                                                                             #: 2904
                                                                                    /Y



       Dec& b&f ( f %0P / ct fedc/-a/ Ojy'and Jury       tkJ\ cicJ I)<z   ndo.P'

          ! O iO j/l    ro, i'n courtl 0/1C of- Ihc d od'ic -c Ct)             /s

C- SC C do       dl i A dfe CI |ly , -fli<c Or? dt h rtjOi /O OtfenJo.rJ
cnJ umer us co -defenJo/i t /) lit Comfiracy Jo ur'Ol                       lenJ J
 J ri be Jff q Ce iJra /IrJ CobsJottcc- ( Ha) )rt VioJaJtr b,
 j V.<> C          Js i<f


   er Jvt, rreO/ or Oebti/cr i J / JOISi Jbc Oh er anJ &r)<y)f J ) Cp/) Serf Jed
 o JeJeo ot) oi rcserveJ kis i& reo en ll\t fe$ e <3 f d le hon,
 >C   Oc)> r a & c -    5&). Xu Jej6 k 'il E o'lblifi,

 J /? (JpriJ 17, 4-010 }){ filed     yVJoJlon kr c< cJcJfn J'c Jle r jn j/
 UJ Inch Jhe
       Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 3 of 14 PageID #: 2905
          u<?i»SdjJJog |» fui|f foywlf3 J?p yo; us jp ucj.i ui j «> »t/o jo (,<£?yt»?o/»p (wiPioja   j ct


 * (i' hd,,fls                         ' Oir            f) J JQ oj                  o o J
       f>i jijd() jj i/(7 uo(j jf?UMMO)3j -j Jodjj y jo (r\ ) i           i Z f j ?j' Jf ! (}J

         ff5      f!l//)       j ontsi p/aij vzjj f £ f'Jf(j](J
      Mtof g              Uq    »3 y jl W tdv jim y $ JcUf> 0j oijogyi
  fc>'J'fl uoijs QS J            J )erJ yj      ,     gjg ? pg    v 3     /   ? dnuj.voj i>j

  ,     <7//              W          <           jij                jJrioj                 tjj
 -fncj 'gigg
           7fjj u0i
                'ji l,f> r)iy
                          ,l: uoifwy
                               U0        V<? '> >I <?/.
                                         Jy>jU9                   rs' ? 0'pj Oj go 9jJ

                                    ( t jhgf            v    J* '.p -| -}|_j
~3?u j9 n j)?jjojjvo,? 0 2j P(joj, usj V! >j 1 . ) s yoj             / bj'tc sUc    0 j-vnoj W

tff A? H Qi&VljD uoi WMoj-u-p vv g>9j{ij jt 9 J ' }( .                                y njj \/p

                                    (J/H/9//I yyjJ i           # 0 £\ ? f° 9 l V!
,)lt >'. >J V0}S$!vJj? 5(| |7               UoS|, O       UO ( t| p3     l \Jp-    y G SoU p

  -f       " (£d t y300 ) c- xy                                   y0 j f9                pi(
  ijjifK!         >   7<33 j            /     Qi rn         .oi   svcn            (y) [AS?

                                        /j j ¦ aijf    ovd Jp vn py JoJJpy                d t>
  it'd/ 7>$    A j lltn H'/O) ; , .c, /g- j y ,-></ j O j jpOj U! -piu jz dv 5y pjr>$$o Oj

j j odWi      <   \« ;.   pp Svoij v i wco JQ 5up 01/             jd l O * P jpJp       j'JUjgj

      9jj o , f,>ij j>p9 pjoj- ij yu           Jp j jyupjpy? Cuyvptj ziy ydj-i/ pjJ
            / <VQ tjj.s 00 y                <? / PjypyP d jJ J ? j                -d/lP
       vofj,0 yj j jo w f?v     3    -c ?Qij?uij. pjjy/h j?z>/>y$i q$jo [)P{7J9p o 3ljJ ,

          yod/ fP fl i!VV£ ?5a7- / /(///£ ' (f) hf)j
  P gi/ yf gypUj Y? 3            0 1   °JJ~      / f>->   iy d j gogynjo pp y>0k>

  - WJtys py J0j> }JS/J fljQ/j j> > (U/lpUUfaj j0 /jo y jj G IfJpfcpJ
          pVOigcl nSPj J j.f>CjPj o             7/ j   .v jyypgp o P j \b\ . jJQ njouop

      J?3l/£ 0f9n popp p Pijj bu/jogi 9Uap J J) f ¦ /' OO                Sdj j? o SJ33j)      to


    -jV<>j>i z>j Z j j9ttp j, 0L tUj?AQcg L/l/tjfy7 f19 uiJ pij UoijVQ P          rj gpjPPjJVoj

   f V7/ dioi'a vo /// jf. ' py                       /giA 0O{O          5 ypvtg yup

  h\ 1
    ( hOQO <
        Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 4 of 14 PageID #:( 2906
                                                                                      fec 000-4

                                                                                                                     of




Soflcjc / cc<r'h{i e/ of/ b                     )/> / 7        %)       q be, leJ J c,/ S&.} £
   feSolb o fye (AJlre bap orJ r it) 1 Case J>£ & cldjej, !>e(i id. On Ja( s*;Cf $3/ 2$/ GcAfemmenl

 le    ->i\ iv\ eAo<             o     c, pec.\      o   iv?    - RtJ/ jw, e         .A-j    <*$ Jis ilSieJ


 d O J/        jefb ytodii /I (-or iloldr /le tl //] db dsil Sod- d bid /a JL* Ca enhih                             i
                                                                                                                    7
 in l/oijj nr -jit. Vstil ldiiy @f Q   ihieJ fflicJ .f>° .r.)y cusiobie,n( ai\J //»€ .U.e>'i!et&' .ily ©. ..emp/o yw&i l-,.

  ee /sd n ( Ac, #: a                  o e. yldJk/) dLiti sodasctro t) (Aet ce-c, Ih c|rt\

 ncl Jifl j .. c    uji l   l\ !?p££,td - scec)s, c . f o ( e e od Pje c A b~l~ d A tJt cusieS pie

(lYincicl . ladf ji         edflltcu l}c on 111 , kw i/*. (o/jAf .<ic<y>-'e'i--J          erfoAe&ds eUiAnce cdai

  r stnleJ t/vrin hfi anltsdJ c dl on (eAtin ( $ y- i l Mny lid i AiLJ a Jracj
 fesl Ujlid e>s prodAs, ' Oj0 jd'iO~) OoC-bf A7p>
 .( s opr] . /5 . .% i9....pcCidwl PllewtdtJc r... djjoni ,Ad.* enorc Ik . iou ri l eider <9t? if/deo

  O [Id o/.'aj       ? 0 aJapP p0 d cnJotftdi. Ado (toe d ddp r&Sk                        e Lp, Qs flf Mi ZOlTfi
Coavern/nenl hie n Ahod A flJMif <? / esd (J/J/kSS ecfirfba/ C tier Ao                                 ~B v(h)
d ft[ A/c jtt ee %P>/ %Ol<f dl/Jy c dljcJ deArp \A (yonled c/o Ojfder /}c)o lin psc f/j
 & ( fOe orl adj ferm e/iAds reeje rJ>Sp AAq Oq                              ee/ finy jec e j oJofP
  C O - d (en Jo d O srr&O p Ado i otf (o Oo ycejs tjt fe dp' a cj/ JA (CO %
 6'   I ke   pQ'i on .       ree.


 (d    ejafac Jd~, dfl%d 00 AJoJee i mO h l • * Oar>> ) -) o                          e Pchoj-nO r)l '<- ' l<>

 0(jj>pcei$ v ddxd MsSS A (yes and Coope cjirt                               id dee s , Pi, do /.. Bx/tjence

 0 AdtcO 6 r0-0%d ~SuJy ddLetci M i/dp , Des sy O kenth spi /Adke o
   huppe a Ad Ode stye #-0 CJi-f/ y dd ireory (.j) dd                                                      isoi
.&\ s<>.?..id ( $c .erds /VoAov] per p ed                   'inj dOoc Ad oj lohd lie od .copsIfo&s>

    5. e, yio) ) ho.n dp AppfesS Is qOa ?eJ~
         Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 5 of 14 PageID #: 2907

                                                                                                                           e i




                                                      IL
         tic insh J inoiion S& Str \\cmSo ioitow atcj -S' That h& is e-nfi flej Jo a ru M pt
                                                                                          lOrteA ri l

 realeose j\ea ny t)<iseJ u on fc,c{$ a,>J ei/'/J&rtCC ji ol' &/e                  (Je- J i/lc t e    heari      ' o .-i

  ill] I einj UflJer okteohoA fjeariiKj                    .   - 'i on l-   •• 5-0 H ), 'Basc S        i'   mo iiOi

v port J e i5 ,R. l\ IXtV e>X- Vc\' H $ /Joe prese s «nj pfolefttioA cl xoies OaJci

    i - St ltd ( ansliijj kovi /f? (1 ,0 $                           ilH ~ 0




    P it mjanj woiton $eek\f h reo e               / e s(Je o(        Jcle/P'ott h arii   toil] point \oy J ecJ mlormtbn

iJo ©rtlt UflkltotJft h JzQfid&ti l S fit ii,Yie <?f A (i s( kecH»\ ,, loy4 1\c3lJ ¦ lie T n-t nvia u'n i germwne

et e) relev n k i,v\c,ier\c,\ or- ih pprePi re/e e, Sler 0-8 oivlVs oC pr 'i u\Cc.rce r »o .
~k~ ke-t Vg co e e,IJ\ct- 8 i voaVVs i car ,r ion, ?o»/e J<rc,tv)S tally c oet eJ (JeleS<p}r



  - 'A Os Of\f -Zn r a•ji ii de\ <j P) die ovetni ei t                 f l / /es, Pic /c,J ff p /e   ctcjrteeeiCfvt

 O iCg eJ Ip          joi/ct Ainag/ll /5 <?"f a felfltj /8 .5X                     ,i Ao lAore -)h .l           tj6L<; <

   i/i p iSiotAf / ft dJ«4 I)roo -jli o Poac       7-07-0.

T!lcr4oce.
       -ore, i-P
               7, te-
                    edJ xendan
                        (eodan J- fiitej
                               r /t      i qu>Uu
                                     d} yu>lt  heie (jJeoUh<>e£
                                                  UJook)   l & i4lo,ill$ i o'7.qs
                                                                 / c oAihi        over
                                                                               oeer    her ed
                                                                                    $er\Je<


 c> )1    h the ye I IC6s Ojodd h \(V\£      OrfJ S-* fnCih , iltj ef/y t. (or fel& C, hoilJ j Of f/o c Cr/nlifei e/ll

 Under die Cr-ees i t{ (?X- .llt~~)36 i




  P-cjoa/ltj f)1r Pjlexn,,Jer     onto iS      i   p rfSffis ileuJ n )lon-'nr,dian bear M or) ihe Coords feVM iiy

   u e Upon if ides . P&feoJt.ni {ro per A eKonJc XI onto JA A S <; cr t'e                                  s a!(tofney
                                                                                              ic.f pre Vi off


   LJas i      -f (e t.ve due- \is i nclxl /It cjoV£fn)'A®j\p opp/iccJjle pres or p IL Court

  re /*ed on \ n I i order-     de 'f'.cj i pj yv\o   »cA      or ( e eA joA V ,ec.c\nci
                                                                                      \ j co-u]   ro per mol/ofl   boc

    elettcz , tec   drici le.)tc) X, C la ilipp dop U<5. pl$ ilfA1/)
            Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 6 of 14 PageID #: 2908

                    U    ?/ fj- ff/ t 't *f0< {/ i40 J f'>/ *ff v w v'c)                    8IPt,-tlr

/ j - / / u<? fvso              »9 f> '?/>$        15 0 tf, (13(1 9              vjicpp pi/vjyn
                    «f _f. f»! Iffji1? $}3 0'et j pfr) |0'£ ? ':>:W ' ve> p3' ) »U| Si? T


                                     P/> fy ?p p!P7 ppfj&ip-} piJ ft ,p. mop ' pp p
        ueJn pjjPJ ApoiA?J(J fpnpj j pm uepduinsajdp( ? jppj oj, jou f ojo

 y -l'ChliCj J p 3/ ~p{j PKJopcjn <p pgjpjpop p Atsppp s J9o$p?o p/ p
         joQy op pp pjaQ"+/<pwu/(Mo"y Ipj p ryijj. oj w jgd'y ptf 5i
            py My jouoji/AP sp2>P >jd 1 oo/c09yp °S1 '0               ¦ >v Xa |j |'

                                                                      S| J0           9L\     'XlVS'


  P gG'.}*           p'o y m? jy soiptpl p?/lQJp P ip g / uo>y ospp p SPsoJ nd
  j j        o/j.J /nfyjl p pp fu>ponyj Q(3)t/iM                      75 ? Qi         ' ayp o"
     /0 VWo aolJv 5/ OJ.OpK Q p'i l             9(j UVJ Supjji i'cp    j p V0<plJfl$2j( 71 1 j fuijjnpj

mt/ pAO p,g?0-tcl o , /yufljjoJl 7>jj. pij z>l j 'p jl ZA?V ?pp ypjpo uo pj gSHP o
        Cpjy PO ?$ o jj. ¦/ ? pG >! ') syuys juoppjyo <tp p pp iV/t/M PJ p j pljJ
                                                 J2yJ( t/p op    /v-j; I 0WWO-) 3v      p 1\. 5



                                                                           -'pp j.otyvr pj, uii uQj
$yug/\g> gp p 9iAi;y jp /\JOj5!\ i viW JP" W Sj/S o-'dljj. 1 y I ' (\QXf                       9 'Up'

 / otxfi dsvoT) jbW' &JJO 'pyj.'" Ljp j- GutJCj oy ' "SJvS'fi p 'opp ' p WX J'- A o£'' '2\jj j A PPOQij
    ' ff%' K>Q w p p fop jjjg jj )!pj/ gp f niMJo spoAd gyy Jp35$e> j/jptj,pQ

                                                                J-pjP S,p op 9{jy fuypcpy p
                                    y/rfd ',a ) /i 'p   Jp -'V0fp<j>ojc) wo- <>l'lp) p JJo
      apo pso pm Gipy yw?jp ja Mjy                          pn-Jo$ 3j)p) y'VAAO npoj

             p /l w/ yofceGfJ ppoyp pp Gjipg nf mu?ppo> py ue pfp g /r) p nMtitog
        pj c- /pjp by pop sojojUoJ spnO ?ff / / pS'Api pojgj pj. j.p fOgi/YdJ fj >|
                                                             0p J va /oy



b\ ) > <?

             0 3)
          Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 7 of 14 PageID #: 2909




                                                      Q/\ n < oj. ,.V / cj a- o u>ojj jg PCj y2PS5 oj-y oj

                                                                                                 ovo
     j >y o lAOi cj ojc)              ij.p 'Jj-
                                            i'i      Ua a/jvcI o |? \                                       r jW                    y Q
    f ,i
    hjj,i >cy -o jdp u tj J * f>jj.t/o<j Dj . 7> \ .'I A Jj. j,i> i>udj :> -3 . (fV jvi y

                                                                              J3 VQ               > \           , ,' V,c\3

                                                       i , j] X)              (vj t/pcr             ai y             j.00          /a/lf-

                             ssr>]A > jiMjsj f pjj. IJ;m (>vtwo;)i /oj (ijjOtjfY)                                                  «>i/ y- ,

                                                                                        i X /
                                                                                                 1 X > / X                                «

                                                              fl.'I. '
"(x,oi(bi ['X( yu 11 r- h ' rrr -ioa s, us< )                                             V\ 1'ci j Y" Hf JT,n
     Udll*3U[jU o   } loj,j J.Q jnipcj e3f 9Jc>J   g y,£tjO                                7PUA lj.y go£>   S5        c p .1 s 1
                                                                                  ytoto
     5,y y>7/\jg$ j q                 7><          y nor
                                                                           jj b    yf7'd j Voyu-gj O pj j. j; •


        J oji (q-avo pt yo o odjoA                        t>cJr
                                                                          1f I    f/1     $n-,-> yf} (
                                                                                                            -    U.   11                    -0 V



                                                                         1 U y J(Js! A
                                                                                            h JV 0 81                     on-



u    YY' L| ' ,           G()«WC               .y9W\)J /'C7< ) 9                                f QtOij 'll 9 ri Y

                                        (QOl'BIX'LM' bt'oM'tlt V Hi) jj.
 V0i
                    ts vr j bJ- t 'i 'otyvi 31 j vo $9M(J<JnS
  >ijoyopu2 <i*<<z> j o6/?rtr                                  /
                                                            .j.pi .loiaJ
                                                                     cgr)f WopV
                                                                            wi ysp- Q 0p>0
                                                                                .cAoy'

                    1 \fj QV          t 0 »         3UJ0 30 9                       . C\> ci Q >t>                                  9J      j,o


                               fn        lolO                 Y?                        o f i a                  >
          >$$9J(l<fr>5 <vm &u/?i>)ai>                                         01% 3X )                      c j- -a            a f 3        j &

    Sjiruy py y b d jim sspjddny c - i o?p                                        ?yij          'C ) b BIO'                         -pnGo j
       !j7\yi/JHfl 'jw' l ifl ~f" j i&i-             n{J WOJj »i?                        .f/y/ (jf/H'~70 t oyp ijp\ a

           ( C IhS 75-0 Y 0'l nl ' 'f!(l7H Y cf                                                   jojjWD to                        o y j ya

               y;p Vi      5aS5p3 o. . 5 0-3                   .i/DO          P( » ip, /           jv y         gj   gijj.         ttfhj tj -




    Al ()® L
         Casey
             1:17-cr-00153-TH-ZJH
                    ijj' \ />(3,  Document 468 Filed
                                               \ 06/24/20
                                                     j / Page
                                                           j 8uj
                                                              of 14 PageID
                                                                     iji #:o
                                                                           2910

 fwvtlj.                /   b jjwj         jy n *      gt ti , uo $P                 p            , ;

        O'lpap /i            ?j-! /i /( vjjUO < Xw oj f jfljl ji>o                          -j-    j'on     > J \
              uo> w           cu         Awi o-       y d-       ; vo      p   uj AoS ?                5 \,c    jj

                                                                   ' J Q YnoJ Cy

                                 ( Gtr    "5   3S    otb;' 3<j' w ? fv'oi ij or]o ootfout uo? sa f( sfjipi-oj ov

             ims 'O sw A' p/y y                e s vfrfij-e i' r>Uj i>(ro1 - j nj U[(A/uy f              Vdjgp if

   t     ouwvj ?                        p VO         .;'   »C       i     MP-y              Ifjj/To            ',ljj

                                                                                                       pv.vvAy p




                                                                                         'tjOlj         Ol5S9Jcl

             yv- t/a ? Gi >i ru                    fjvir jo gp « apo v y uap               o vo ijv i vg pp jo

t,,.p :, 7              of j jr ->?Jjym/ jl ) ixija h "si9 fi shg jj j                                   *5 -p         , -T
                                                                           /y ?J/)     gi Pl 9,j Uvj>wj              J-Q

 Gi'j od fl 1 Jpifj-                    ypbJcj -     oj oy j   f9P t<?Aty? ja jP vv na y j:>aj <yaj

        yu jo uoyctwxviy i Hdfiym ois { j i>&                                                 £7            577 5 -
         1 k5 ¦?«» 6u o pw ja otoJcj utJoj' owA O' viojp-ap vv3 l o £0's jGig

         <    ys    i   j   sc<itoG>o uGjy<Jcv;a$2jd VMv J jno                       i-*   i 6/    -   jj<J/o />? J


      jysep                  yjj          .u       y u-de          src . s B :57r 335 (ng


                                                    y /psvy fv f> uo jo Jjyoy {H>K> j35?3Uji ? Ao

        f3nnY-x dQ vdfJui                                      j )(oio         j   )Ghb                 d      p
                                           '-zpjvnjy
                                                  / V!               /ty
                                                                     e/o Vi    yi
                                                                                /    j 1
                                                                                     9<j          ...
                                                                                                  l',yJ f' jj U
             y f Y 7 y~p r70U)j JPJ <jjp jj, OC, )0 yfy ff-f lUp)
                  *l/
                   i y s\ J Jl     t-s n _ 6*=- i .
                  yy y              sw     -~ i/p. . S)S ysodpj
                                                         l t . « / » / 11 i Si t . *i i I _ A - y V VV .* _ i J. t .
                                                                      /yuo cfypjcy o iy oj
             X vf uo
                              -jy j»iy(j yyjQ voj 'y lJJJ(JMf j aj jJQ J j ' ?wy ptA/o$ ?jj jt I jy


hi j<
(hQ      r    y
      Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 9 of 14 PageID #: 2911
                                                                                     t          Q0O 1
                                                                                                o




  /     Riz b u ihnj \bt Coarj- 0 r er.
        Dc enJo/ l- Q ser ts / ) e e/i forminj jlui inJic J/ncir/ &cUrrcJ 6n kebc Jf&\e
  Deeay ber; *2Q0            L ev ef' W\C c O'JCf(\mCnl Jclt iycc               bri/i   oe iK

           Ori cj iyii.) co splpa   o (1 j       j 0 7 T \ u , 4 e r<i j<",5 no crj i l l\te4ofy

  Oi       4ie       ' i o f even s   -Ve A nJ'itl r-yJ            f




       S     e fAe      S oV
      (oovernr en o, ey oiled Pcfesi/oii ' S Iq le/YienJi           /it    e tne,   /
      Cn/i .t    O iCe i (   ee p y . oc , W- V )„




 41) Re )o . 5 We o O . ,                    ,
      Pefend :ini, /)ct/er C.V      deucj W/Pe ditne PI le, u             j o/i rrob i <


      IPJ- Ca/i gP* e J?eri£y hy pro Pi ton Offic r d cky f u rez-




VjjOo CoJ4,wi or Cam limb cni
       Go emmen / aJkfjc e J)e(eriJc,nl h o m Coe/Jid o m h ridto df ecd)


           evoTti/        Urt$

       S c, (J*$ V, 0 Brien, Bi f fr XJ.@lo;&/5.-I7..CI bCfr /Cict0) /Iffirmriy PeeltO i

 rele se oCer kor de-Ce-nJo         jfo, J s p\      >e\ vj CltcjW r\s\\ ( O /erc c prejov p       0A


 'y- /W ) OiCj<-ee.m Vo ujear e\ecV.fo ft *c. K vco vVoriry                fo»c e\e. on(J fo hnj
      Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 10 of 14 PageID( #: 2912
                                                                                  C>cc er-tidj

                                                                                                   ( />' of I )




 .)       fcj/efj            ie Cec/filr *

      /    def 'iijoiii /6} ml ..c loll y ii/f ihc j? re rail lerv'cte (7i( ice C'lcal 'Vi
                                                                                        l
  Ir&x/el OohilJz lie Cevrll y <£ ee Ji, j) {P C: JJfo.


l ) Reb ikncj fl l"cr Ord r.




  Yej ?or 1° Ui g r~? Of i ic, ( i ffi(ter,                                             0& er     Vlt-ky <J,„




e , Cl C Is            /r    d / 3            t/ j

   doiiyre J 1< J rec ce-J Ih,, j ,ie -Jdy / i y [ j ,if re reeciic f rJarS/ fllnj lie/,

                  I /le reo f /l le s</cl> nj// in J ifOyMe/}/ of /he Com/Hii Sicvier orcodrf o Jadcje,

   &r Juiilce., UJiJl insu e /         r ence riL c/s(e,tj nl, recj rJ f k       /e e ewekCirco/ns/nceS

      C . I he offen e cO-ryeJ, lie the eudeece QjjfQMsl bm, .. f e-. . n Oat <k lltty oft the

   (Je (-en Jo,') l f yOe belt C d i e- dracl&r eft Ike c/tenda/il.

          IcJcr l Ui frtiv ne, ! r -iro)
             s ahJtty. (if? iic                       IM ec
                                                          M c,s i' hkto /} t hr, kke
                                                                LMLoni                                          f
        i S I ,11i$ jjecl <b - //vise lih
                                        Loners            o e a llecj eJ f J'Jt s             4



   J-     i$ ire if the c/fsjricl ar! Ckjee c. rnifirm ly/ ii/e/ hi/ thfelly
   f y Catis'j e rei fion ( to . fa lur oft .-fix? ctccda /on f     dij noi dale JaIo ecco/jr ike Jl ftftc eoce

   * c' rc.(Ji s fel /ecn J: ft fe re         ft endc,a ii j fL-ft thu Oc-e-orr&ft if At a tale ,/- \/fo(aftfon

   oft Role- dft G)
      Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 11 of 14 PageID(De
                                                                                 #: 2913
                                                                                     DooiO
                                                                                                         II of ( I




      ile Joe f?scce$s, Chose o f fie ThJ ( ') UfflenJtoietl'l joroulJeS / <»/ ' iCc Cc

      priooJ coi l e/ // befly   or ra   fy, oOiJo i Jue yOtocas o{ LqtM             dhii ouA        s ])&/J

/ l he Doe PfoC-eSS Chtoze roiecis ,aJ i i/lJij li cicf OflA /(Oe -fyfts oi cpVerO O/P <- on»$o CcMeJ

    oppr) iti/c (Jut pro ess>( r&veA i / c cyooem e i (cc          enyicj)ii\j in co Juci iPi shoe s

   ik Ce iS <-i£?rtc    .pc, t \ l/» n li <a<-(\    3 ?- U>. /££, 3 3 o. A 17:% hrx) or Iflierlc res

   t li)') r cj i s 11 U fhc Cavicepi     A oc eceJ liber       ' (alko (ca pc vcoV 5e% O - 3l l (

     o% O, , 5 -   D 13 0 (Ahv, ayo Oe.r f\Me<J ajie (Je.y?t~4 Oia<j q yj arson «f (tfe, Ifl? er D/, er p/op& y

   SurViV S SU         r> i\)e J e. pro ess Sct ft ;        eras M\ yc f/f„e        1,11 air / an/ler,

    jot illeu/s , V/.. CUri cft. j I (J. 3,. 3/ W 5. if 76) ~T~h<, rey i ree eni hc s hr«JtCa (Iy

    jocen fctcLtreJ T as ' pnecejt/fc         oe    o cess„

       6foo c flii flrii r Oe }){ he Pci \fiolaie$ c>ls r>hoc Je pr cess becaosc Jhc preifiaiJ eJho

   /1 Qo JI'O r i-&£ <; Cons ii hs h pery )ss\ t po skheen) befo e ir-Sai Pee. PC ii lAo!-fi l)

    in u-ncnoy m dn, srs] «         6 Ow).~TL Co ocrfir eoh, loideoery kas neoer Air OeJ

   id pre D I J<6 diion ceolh he dp i s( A coere oniA fbc CaaJ o f ppe ls somec)
    i-liaP pr JriJ Jt len Pim .. on . flue.. B.&il... (lefcOrm. PJ         r& oTdy/ nof penj dk/a rtcfkj

    l               l                H                                 -
      eX eAc'n, [ ar ues ilia ike cocriiine I h re tcj i lie            ta s   i      / /iJkI i< i /i / o, yo ins   f
    f i i c)ePe/\(jc,!\\    ) ci'll ) * . - ¦: , {lyei/Cf-rwicifiJ rjvn I,J on fe hair ! %/ i f

     f]n« cJc I AC n       .W    .. aoi . *Ac|..    o   0 ....•i 'i ....Cemspl c.       anJ. ConsC

       .e ic w e l - ... \\£ ' oc .I - (Vc e Jein         -s loe n puniJmiJ y. IK&.. ejou ccoir'oo

       , m { C rl on) s oolJ he ce\ec; ed on p e ir, , I                           reie« e.
II
            Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 12 of 14 PageID #: 2914




                                                            9L l- o-y

                                            >CC<0
                                                    \             v i
                                    <•>/.•• 7
                                                            V
                                                „ / - ' QSiT}      s? ? g


                                                                       /A


                          9/   ly / cy) e> /yf              i? i pA 7 jl/ SPJG1 V*>? <Hj ' jf

        v.' oP        ue>j     t- j Y   y       7       '   'Ij1    f j oj   f POf     'Y   -,(?u?j 3




     jtiVPs/Jc/ O (/ y             3 J- S? >JO V! PfJ f Q Y 0:> ?ij-f W ljW' WO'

           ij a
         -JML     /v(?   <? pt b   vfJ iva          i   o ' j {< 0$ J>/      <V'




                                                                                      y(/~ o:? f
       jo     -nP nJsuo) 5,Hy y                 J f      ' j .     p   lj oWi yY'       VUJpP9j?Q

       -      i   f     uo          ':n(j'                  J      i   r?j(,'Jt')                y

             jVoY t p- o j? *P C jf62i+l yaj- oj fvisw a-AS jjdpCj Ph[j Oi C l * Ll

     h-pfljt zpf vp v
                    j9i<j.i' JP PP>
                      gpd ?mpJ    n jP/nP     5fiy
                                     .sco Atl/J, ay y
                                                    c             YjPopq
                                                                 P/POp 4. j.
                                                                          V jp P> i




       Wi
       ( }7ooO    ')C
Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 13 of 14 PageID #: 2915   )
                                                                             n of vi



                           TlFXCrt OF ER ICE-

      .P r.Uc I    of) 7£>i(hox ru l£/         <cX cf        \ <5 i     \ ie     o

 A Fo.)l (S r     vQAft «s \o ee$        or ynailvAcj o ¦\ \e V>e\ou! oirV

   .i i   ay oQ ___________                iow


 ( krlv o - d, S. Di -lriclr Cou         U* - fi orne 0C$ I <l
     cCi mot        i'   i i oio     h>f i lo       er t - f c, pf

   00 UJi o s - Room / y X Jc Yiolic, $Ot(e (50
  (? c<d o          Tk 11101 fXe Oy oni                   7 0l'     F2>'l
 Case 1:17-cr-00153-TH-ZJH Document 468 Filed 06/24/20 Page 14 of 14 PageID #:( pc,
                                                                                2916oo' i )




                      UMlEl) $I TE5 DlSIRrCT com
                      £fl ST L 1 DXST R1 T Of T£ ft 5
                           BEBUMo/i/T DIV Slcm

 U /IT/II) SmES or AWERl ft,
                          ivrlXS,                     Cast Ale. I:i7cfil5?
                 v.

                                                      ORDER
AtEXIWDER ftLO/VSp /lltetOfiRO.
                             tT'.£TL                  c)ge       car ? eU


   C.OIT] C AJQVIC \)e (end- d' lo so J G o c (lies Ilx
i/jd'hon Co Fee nc I Re c<;<6C (Jlo/) JJ cn Cnf'CcrKC-


                (pur OfJefS c> e rc\/\ iuSn$ .... .ct d. . JfAc.h. O )



   (Cdfanfco




        De?lcJ a Ch,                      Cy o 5-




                                             IJonocaUc Jod.
